UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7484


LEVON SPAULDING, a/k/a John Scott,

                       Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02174-BO)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Levon Spaulding, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Levon Spaulding seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28   U.S.C.    § 2254   (2012)   petition,    and   dismissing       it    on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues   a    certificate    of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).     A    certificate   of    appealability     will    not       issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).          When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district      court’s   assessment    of    the   constitutional      claims      is

debatable     or   wrong.     Slack   v.    McDaniel,   529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Spaulding has not made the requisite showing.               Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

                                       2
            Additionally, we construe Spaulding’s notice of appeal

and   informal     brief    as     an   application     to    file    a     second   or

successive § 2254 petition.                United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003).               In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either: (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously    discoverable        by     due   diligence,      that    would   be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional        error,     no   reasonable    factfinder       would

have found the petitioner guilty of the offense.                            28 U.S.C.

§ 2244(b)(2) (2012).             Spaudling’s claims do not satisfy either

of these criteria.          Therefore, we deny authorization to file a

successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately      presented    in    the    materials

before   this    court     and    argument     would   not    aid    the    decisional

process.

                                                                             DISMISSED




                                           3